Citation Nr: 0428377	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  00-07 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints, including as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had active military service from December 1968 to 
August 1971 and from March 1973 to April 1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision.  The veteran's 
representative filed a notice of disagreement in June 1999, 
the RO issued a statement of the case in March 2000, and the 
veteran perfected his appeal later that month.


FINDINGS OF FACT

1.  The veteran had active military service in Vietnam from 
August 1970 to August 1971.    

2.  The veteran was first clinically found to have arthritis 
over 19 years after separation from active duty.  

3.  There is no medical evidence linking the veteran's 
arthritis of multiple joints to any incident of service or to 
exposure to herbicides.


CONCLUSION OF LAW

Service connection for arthritis, including as due to 
herbicide exposure, is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits in this case.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in September 2003, where the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.  Thereafter, 
by a September 2003 supplemental statement of the case, the 
RO denied the claim for service connection (as it had in its 
original May 1999 rating decision).  

During the course of this appeal, the veteran was also sent 
other development letters, a notice of a rating decision, and 
a statement of the case.  These documents - collectively - 
listed the evidence considered, the legal criteria for 
determining whether the veteran's claim could be granted, and 
the analysis of the facts as applied to those criteria, 
thereby abundantly informing him of the information and 
evidence necessary to substantiate his claim.  

During the course of this appeal, the RO has obtained and 
reviewed pertinent service, VA, and private medical records.  
The Board is satisfied that VA has made a reasonable effort 
to obtain relevant records identified by the veteran.  38 
U.S.C.A. §  5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  

On a March 2000 VA Form 9, the veteran indicated that he 
wanted to testify at the RO before a Veterans Law Judge, and 
this hearing was ultimately scheduled to take place in 
November 2003.  However, the hearing request was withdrawn by 
the veteran's representative in an October 2003 letter.  

The veteran underwent VA examinations in May 2001 and 
September 2002, and the reports of these examinations were 
carefully reviewed by the Board.  VA has made a reasonable 
effort to have the veteran examined.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

The applicable duties to notify and assist have been 
substantially met by the RO (which referenced 38 C.F.R. § 
3.159 in its September 2003 supplemental statement of the 
case) and there are no areas in which further development may 
be fruitful.  There would be no possible benefit to remanding 
this claim or to conduct any other development.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).

II.  Claim for service connection

The veteran is currently service connected for vascular 
dementia rated 70 percent disabling; left patella subluxation 
rated 30 percent disabling; a seizure disorder rated 20 
percent disabling; a cerebral artery aneurysm rated 10 
percent disabling; a right knee disability rated 10 percent 
disabling; tinnitus rated 10 percent disabling; a left knee 
disability rated 10 percent disabling; right and left upper 
extremity impairment each rated 10 percent disabling; a left 
lower extremity impairment rated 10 percent disabling; and 
hearing loss rated non-compensably disabling.  A total 
disability rating based on individual unemployability was 
assigned effective from 2002.  With respect to this appeal, 
the veteran has primarily claimed that he currently has 
arthritis of multiple joints which arose after his exposure 
to herbicides while on active duty in Vietnam.  The Board 
will consider service connection for arthritis of multiple 
joints based on this theory, as well on direct and 
presumptive bases.  

Service medical records reflect that at a November 1968 
entrance examination, the veteran denied any history of 
arthritis, rheumatism, or bone, joint or other deformity.  He 
did report a four-year history of his left knee giving way.  
An x-ray of the left knee was normal, as was examination of 
the joints generally.  At a March 1969 examination, he again 
denied any history of arthritis, rheumatism, or bone, joint 
or other deformity.  His joints were normal on examination 
(as they were at examinations conducted in August 1971 and 
March 1973).  

In July 1973, the veteran sought treatment for a sore back, 
after it had apparently been injured in an accident.  The 
impression was muscle strain.  In August 1973, he sought 
treatment for a sore arm and the impression was muscle 
strain.  He sought treatment for left knee pain in February 
1974.  The impression was knee pain of unknown etiology.  In 
July and August of 1974, he sought pain for muscular pain in 
the neck and back.  A flight physical examination conducted 
in July 1974 revealed normal joints.  He sought treatment for 
low back pain in December 1974.  The impression was mild 
paraspinal strain.  In March 1975, he was assessed as having 
a "long history of chondromalacia."  An April 1975 x-ray of 
the left knee was normal.  He continued to seek treatment for 
knee symptoms through January 1976.  At a January 1977 
examination, he denied any history of arthritis, rheumatism, 
or bone, joint or other deformity.  Examination of the joints 
was normal.  

In September 1980, he was hospitalized at a VA facility for a 
subluxating left patella.  He underwent surgery to repair 
this condition.  The report of the hospitalization does not 
reference any arthritis, however.  An x-ray of the knees 
taken during the course of an October 1983 VA examination was 
normal.  

Between March 1986 and September 1990, the veteran sought VA 
outpatient treatment for cervical spine and left shoulder 
complaints.  None of the X-rays taken of the cervical spine 
(in February 1987, February 1989, and September 1990) or of 
the left shoulder (in February 1989 and September 1990) 
revealed any arthritis or degenerative changes.  The veteran 
sought treatment for chronic knee complaints in November 
1995, but once again an x-ray did not reveal any arthritis or 
degenerative changes.  

Private medical records reflect that in August 1996, the 
veteran was noted (on x-ray) to have degenerative changes in 
his right shoulder.  During an October 1996 visit, he was 
noted to have lumbosacral degenerative disc disease.  

In January 1997, the veteran sought treatment in both knees, 
and reported a history of degenerative joint disease.  
However, x-rays of the knees were normal.  Similarly, the 
veteran sought VA outpatient treatment for assessed 
degenerative arthritis of the knees in September 1997, but a 
November 1997 x-ray was normal.  A November 1997 x-ray of the 
right ankle was also normal.  A VA record dated in March 1998 
indicates that an x-ray revealed mild patellar degenerative 
joint disease.  

The veteran sought VA outpatient treatment for knee and right 
shoulder pain in June 1998, and claimed during this visit 
that he had been exposed to Agent Orange.  At a July 1998 VA 
examination, the veteran reported that he had been a 
helicopter crew chief in Vietnam between 1970 and 1971, that 
his crew sprayed Agent Orange, and that they were in 
locations which had been similarly sprayed.  He claimed that 
since the 1980s, he had had arthritis in multiple joints 
(namely his knees and shoulders).  Following the examination, 
the veteran was diagnosed as having (in pertinent part) 
arthritis.     
   
In a January 2001 letter,  a private physician wrote (in 
pertinent part) that the veteran had arthritic changes in his 
left knee and lumbar spine.  Following a May 2001 VA joint 
examination, the veteran was noted to have evidence of 
degenerative changes in his lumbar spine and pelvis.  
Following a September 2002 VA joint examination, he was 
assessed as having degenerative joint disease of the knees 
and low back.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.   "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).
  
There is no allegation that the veteran aggravated (during 
active duty) a preexisting arthritis condition, so service 
connection on that basis is not at issue in this case.  38 
C.F.R. § 3.306.  Where chronicity of a disease is not shown 
in service, service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).  A veteran may also be granted service 
connection for arthritis, although not otherwise established 
as incurred in service, if the condition was manifested to a 
10 percent degree within one year following service.  38 
U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

There is no question that the veteran currently has 
arthritis.  However, no arthritis was noted in service or 
within one year of discharge.  Indeed (as detailed above) the 
first clinical evidence of arthritis (in the veteran's right 
shoulder) was revealed in an August 1996 x-ray, taken over 19 
years after his separation from active duty.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has one of the herbicide-related diseases listed in the 
law, is presumed to have been exposed during such service to 
certain herbicide agents (e.g., Agent Orange), unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military 
service, several diseases will be rebuttably presumed to have 
been incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  Also, the 
legislation removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure.  See 38 U.S.C.A. § 1116(a)(2)(F); 38 C.F.R. § 
3.307(a)(6)(ii).   The veteran was provided with notice of 
this amended statute in the September 2003 supplemental 
statement of the case.  

Service personnel records reflect that the veteran served in 
Vietnam from August 1970 to August 1971.  Therefore, under 
the law in effect until January 2002, he is entitled to a 
presumption of exposure to herbicide agents if he has a 
disease listed at 38 C.F.R. § 3.309(e).  However, arthritis 
is not one of these listed diseases and thus the presumption 
of exposure would not attach.  Under the law now in effect, 
however, his period of service in Vietnam - alone -  is 
sufficient to invoke the presumption of exposure to herbicide 
agents.  Still, as arthritis is not a disease which is 
presumed (by regulation) to be related to herbicide exposure, 
the relationship must be established by the evidence for the 
veteran to prevail.  

Yet while the veteran has been diagnosed as having arthritis 
of multiple joints, there simply is no medical evidence 
linking this condition with exposure to herbicides or 
otherwise linking this condition to his period of active 
duty.  At various examinations and outpatient visits, the 
veteran himself has seemed to suggest that his arthritis is 
related to service and his exposure to herbicides.  However, 
as a layman, he has no competence to give a medical opinion 
on the etiology of a condition.  Espiritu v Derwinski, 2 Vet. 
App. 492 (1992).  

The preponderance of the evidence is against the claim of 
service connection for arthritis of multiple joints, 
including as due to herbicide exposure; thus the benefit-of-
the doubt doctrine is inapplicable, and the claim must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

ORDER

Service connection for arthritis of multiple joints, 
including as due to exposure to herbicides, is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



